Citation Nr: 1739280	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  12-01 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left partial nephrectomy, status post left renal mass, to include as due to herbicide exposure.

2.  Entitlement to service connection for a right total parotidectomy, status post right parotid adenocarcinoma, to include as due to herbicide exposure.

3.  Entitlement to service connection for cataracts, to include as due to herbicide exposure.

4.  Entitlement to service connection for a skin disorder, to include as secondary to lipomas and/or as due to herbicide exposure.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.

7.  Entitlement to service connection for lipoma on the left shoulder, right shoulder, and back, to include as due to herbicide exposure.

8.  Entitlement to service connection for polyps of the vocal cords, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Counsel


INTRODUCTION

The Veteran had active duty service from November 1965 to November 1967.  He served in Vietnam from June 1966 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and November 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in St. Petersburg, Florida in May 2015.  A transcript of that hearing has been associated with the claims file.

The Board previously remanded the Veteran's claims for further development in an October 2015 decision.  The case has since returned to the Board for appellate review.
 
This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 
The issues of entitlement to service connection for PTSD, an acquired psychiatric disorder other than PTSD, and cataracts are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran has not been shown to have a left partial nephrectomy, due to a renal mass, that manifested in or is otherwise causally or etiologically related to his military service, to include exposure to herbicides therein.

2.  The Veteran has not been shown to a right total parotidectomy that manifested in or is otherwise causally or etiologically related to his military service, to include exposure to herbicides therein.

3.  The Veteran has not been shown to have a skin disorder that manifested in or is otherwise causally or etiologically related to his military service, to include exposure to herbicides therein.  A skin disorder is also not caused or aggravated by a service-connected disability.

4.  The Veteran has not been shown to have lipomas that manifested in or are otherwise causally or etiologically related to his military service, to include exposure to herbicides therein.

5.  The Veteran has not been shown to have vocal polyps that manifested in or are otherwise causally or etiologically related to his military service, to include exposure to herbicides therein.



CONCLUSIONS OF LAW

1.  A left partial nephrectomy, due to a renal mass, was not incurred in active service and may not be presumed to have incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  A right total parotidectomy, due to a right parotid adenocarcinoma, was not incurred in active service and may not be presumed to have incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  A skin disorder was not incurred in active service, may not be presumed to have incurred therein, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

4.  Lipomas were not incurred in active service and may not be presumed to have incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

5.  Vocal polyps were not incurred in active service and may not be presumed to have incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be granted where a disability is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).

In addition, where the veteran claims a disorder as a result of exposure to an herbicide, such as Agent Orange, service connection may be evaluated on a presumptive basis.  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The enumerated diseases which are deemed to be associated with herbicide exposure are AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes; Hodgkin's disease; ischemic heart disease; chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and certain soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Id. 

VA's Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010); see also Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange, 77 Fed. Reg. 47,924 (Aug. 10, 2012).

Despite the presumptive regulations, a claimant may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120   (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

At the outset, the Board notes that the Veteran's VA medical records show that he has received treatment for his left partial nephrectomy, a right total parotidectomy, a skin disorder, lipomas, and vocal cord polyps at various times over the years.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, while the Board considered all evidence of record, in its decision below, the Board will summarize the relevant evidence as appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for
a left partial nephrectomy, a right total parotidectomy, a skin disorder, lipomas or vocal cord polyps.


I.  Presumptive Service Connection

The Veteran's military personnel records indicate that the Veteran had service in Vietnam during the requisite time period.  As such, he is presumed to have been exposed to herbicides, to include Agent Orange, during such service.  

As set forth above, VA regulations provide that, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307 (d) are also satisfied.  38 C.F.R. § 3.309(e).  These enumerated diseases, however, do not include a left partial nephrectomy, a right total parotidectomy, a skin disorder, lipomas, or vocal cord polyps.  See 38 C.F.R. § 3.309 (e).  As such, service connection for a left partial nephrectomy, a right total parotidectomy, a skin disorder, lipomas and vocal cord polyps is not warranted on a presumptive basis.

However, as noted above, although these disabilities are not amongst the delineated diseases associated with herbicide exposure, service connection for claimed residuals of exposure to herbicides may be established with evidence of actual causation.  

II.  Left Partial Nephrectomy

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is also not entitled to service connection for a left partial nephrectomy on the basis of direct service connection.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a renal mass.  Indeed, his entrance and separation examinations were normal with regard to the relevant body system.

In April 2007, a suspicious lesion was found on the Veteran's left kidney after he underwent testing following increasing creatine levels.  At a March 2008 VA appointment, the Veteran reported that he had been scheduled for a left nephrectomy for the left renal mass, which was highly suspicious for cancer.  This operation occurred in April 2008.

In April 2016, the Veteran was afforded a VA examination in connection with his claim.  The VA examiner diagnosed the Veteran with left renal cancer, status-post nephrectomy without evidence of recurrence.  She opined that the renal disorder was less likely as not incurred in, caused by or aggravated by service.  In support of that opinion, she found that renal cancer was not amongst those disorders which may be presumptively service-connected.  She also indicated that there was no objective evidence of renal cancer or any associated medical condition while in service or in close proximity thereto.  The examiner further cited to medical literature, which indicated that the three most well-established risk factors for development of sporadic renal cell carcinoma was smoking, obesity, and hypertension.  She highlighted the Veteran's smoking history and reiterated that inhaled tobacco smoke is clearly implicated in the etiology of renal cancer.

There is no medical opinion otherwise relating the disorder to the Veteran's military service.

The Board also notes that the Veteran has stated that his renal mass/cancer and/or the left partial nephrectomy are the result of his military service, to include his exposure to herbicides therein.  The Veteran is competent in this case to provide testimony regarding his symptoms.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of a renal mass and whether or not such a disorder was caused by his service and the exposure to herbicides therein, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover, even assuming the Veteran's lay assertions regarding etiology were competent, the Board nevertheless finds the April 2016 VA examiner's opinion to be more probative, as it is based on a review of the record and relevant medical literature and the examiner's medical expertise.  The examiner provided an adequate rationale and a review of the relevant medical literature.  

For the reasons outlined above, the Board concludes that the weight of the evidence is against a finding of entitlement to service connection for a left partial nephrectomy.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  Right Total Parotidectomy

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a right total parotidectomy on the basis of direct service connection.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a nodule or tumor of the right parotid gland.  Indeed, his entrance and separation examinations were normal with regard to the relevant body system.

Enlargement of the right parotid gland was later found during a CT scan at an appointment with the Veteran's VA Medical Center in December 2004.  In July 2005, the nodule was noted to be growing in size.  The Veteran underwent a right total parotidectomy at a VA Medical Center in November 2007.  He was subsequently monitored for any new lesions or developments, but no significant changes were found.

In April 2016, the Veteran was afforded a VA examination in connection with his claim.  The VA examiner diagnosed the Veteran with a right total parotidectomy with biopsy, showing intrascapsular adenocarcinoma.  She opined that the condition was less likely than not incurred in, caused by, or aggravated by service.  In support of that opinion, the examiner noted that the condition was not one of the disorders which could be presumptively deemed service-connected due to herbicide exposure.  She also stated that she had found no evidence of adenocarcinoma while the Veteran was in service or shortly thereafter.  The examiner further cited to medical literature stating that the etiology of salivary gland tumors is thus far unknown, with the exception of ionizing radiation.  Radiation is not at issue in this case.  In addition, the examiner indicated that there is a strong association between Wathin tumors and cigarette smoking.

There is no other medical opinion otherwise relating the claimed disorder to the Veteran's military service.

The Board notes that the Veteran has stated that his right total parotidectomy and/or adenocarcinoma are the result of his military service, to include his exposure to herbicides therein.  The Veteran is competent in this case to provide testimony regarding his symptoms.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of adenocarcinoma and whether or not such a disorder was caused by his service and the exposure to herbicides therein, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover, even assuming the Veteran's lay assertions regarding etiology were competent, the Board nevertheless finds the April 2016 VA examiner's opinion to be more probative, as it is based on a review of the record and relevant medical literature and the examiner's medical expertise.  The examiner provided an adequate rationale and a review of the relevant medical literature.  

For the reasons outlined above, the Board concludes that the weight of the evidence is against a finding of entitlement to service connection for a right total parotidectomy.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


IV.  Skin Disorders and Lipomas

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a skin disorder and/or lipomas on the basis of direct service connection.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a skin disorder or lipomas.  Indeed, his entrance and separation examinations were normal with regard to the relevant body system.
 
The Veteran subsequently reported chronic intermittent arm itching, which had been present for years, at a VA appointment in August 2004, but no rash was seen.  In a September 2004 statement, the Veteran indicated that he experienced itchiness when he would become nervous, anxious or upset.

In an October 2004 VA treatment record, it was noted that the Veteran was using hydrocortisone cream for a skin irritation, and large lipomas were reported on the left shoulder and right upper arm.  At a VA appointment in November 2004, large lipomas of the right and left shoulder were evaluated after the Veteran reported that they had been present for over 15 years, but had gradually grown in size.  Lipomas were again mentioned in November 2005.  A lipoma of the left shoulder was removed in September 2007.

In April 2016, the Veteran was afforded a VA examination in connection with his skin disorder claims.  After an evaluation, the Veteran was diagnosed with lipoma.  The examiner opined, however, that the lipomas were less likely than not incurred in, caused by or aggravated by service.  In support of that opinion, she found that lipomas are not among the disorders which may be presumptively service-connected due to herbicide exposure.  She also found that there was no objective evidence of lipoma complaint, evaluation, treatment, or diagnosis while in service.  She further noted that, per medical literature, the cause of lipomas was unknown; however, they tend to run in families, so genetic factors likely play a role.

The AOJ obtained an addendum opinion in May 2016 to address any possible lipomas of the back.  The examiner stated that, regardless of whether there was a back lipoma, it is less likely than not that it was incurred in, caused by, or aggravated by service.  The examiner then again cited to the supporting statements she had previously outlined in the April 2016 examination report. 

There is no medical opinion otherwise relating the claimed disorders to the Veteran's military service.

The Board notes that the Veteran has stated that his skin disorders are the result of his military service, to include his exposure to herbicides therein.  The Veteran is competent in this case to provide testimony regarding his symptoms.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of lipomas/skin disorders and whether or not such a disorder was caused by his service and the exposure to herbicides therein, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover, even assuming the Veteran's lay assertions regarding etiology were competent, the Board nevertheless finds the April 2016 VA examiner's opinion to be more probative, as it is based on a review of the record and relevant medical literature and the examiner's medical expertise.  The examiner provided an adequate rationale and a review of the relevant medical literature.  

For the reasons outlined above, the Board concludes that the weight of the evidence is against a finding of entitlement to service connection for a skin disorder and/or lipomas.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Additionally, as the Veteran's lipomas are not service-connected, a secondary theory of entitlement for a skin disorder need not be discussed.


V.  Vocal Cord Polyps 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for vocal cord polyps on the basis of direct service connection.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a vocal cord polyp.  Indeed, his entrance and separation examinations were normal with regard to the relevant body system.

A vocal cord lesion was later reported at a May 2009 VA appointment.  At that visit, the Veteran's health care provider reported that he was known to have a vocal cord lesion on prior imaging studies.  VA medical records note that the lesion was removed in June 2009, and the pathology revealed a vocal cord polyp with reactive changes.  A follow-up scan was performed in December 2010 in order to determine whether there was leukoplakia or scarring at the site of the lesion, but no evidence of residual or recurrent malignancies were found.

In April 2016, the Veteran was afforded a VA examination in connection with his vocal cord polyp claim.  After an evaluation, he was diagnosed with right anterior true vocal cord benign lesion.  The examiner then opined that the vocal cord lesion was less likely than not incurred in, caused by, or aggravated by service.  In support of that opinion, she noted that vocal cord lesions were not among the disorders which may be presumptively service-connected due to herbicide exposure.  She also indicated that there was no objective evidence of a complaint, evaluation, treatment, or diagnosis of vocal cord lesions while in service.  She further noted that, per medical literature, the cause of vocal cord lesions generally was unknown; however, they are thought to arise following heavy or traumatic use of the voice.

There is no medical opinion otherwise relating the Veteran's claimed disorder to his military service.

The Board also notes that the Veteran has stated that his vocal cord lesion was the result of his military service, to include his exposure to herbicides therein.  The Veteran is competent in this case to provide testimony regarding his symptoms.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of a vocal cord lesion and whether or not such a disorder was caused by his service and the exposure to herbicides therein, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover, even assuming the Veteran's lay assertions regarding etiology were competent, the Board nevertheless finds the April 2016 VA examiner's opinion to be more probative, as it is based on a review of the record and relevant medical literature and the examiner's medical expertise.  The examiner provided an adequate rationale and a review of the relevant medical literature.  

For the reasons outlined above, the Board concludes that the weight of the evidence is against a finding of entitlement to service connection for vocal cord polyps.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a left partial nephrectomy, status post left renal mass, is denied.

Service connection for a right total parotidectomy, status post right parotid adenocarcinoma is denied.

Service connection for a skin disorder is denied.

Service connection for lipomas is denied.

Service connection for polyps of the vocal cords is denied.



REMAND

The Veteran was afforded a VA examination for his cataract disorder in April 2016.  At that time, the VA examiner opined that he could not resolve the issue of whether the cataracts were related to service without resort to mere speculation.  In his report, the examiner indicated that the service treatment records contained no record of cataracts.  However, the Board notes that the service treatment records do show that, in November 1965, the Veteran reported that he felt that there was something in his eye, which was causing him not to shoot well.  Later that month, an in-service optometry record contained the notation "cat. O/B."  Eye trouble was then reported in October 1967.  As such, the Board finds that an addendum VA medical opinion is needed, which addresses these in-service records.

The Veteran should also be afforded another VA psychiatric examination.  In this regard, the Board notes that VA regulations were recently revised to incorporate the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V) rather than the Fourth Edition (DSM-IV).  The April 2016 VA examiner used the DSM-V in proving his opinion that the Veteran's symptoms did not meet the diagnostic criteria for a mental disorder or PTSD.  However, these new provisions only apply to cases received by or pending before the AOJ on or after August 4, 2014.  The change does not apply to cases certified to the Board prior to that date.  In this case, the Veteran's claims were certified to the Board prior to August 4, 2014; therefore, the regulations pertaining to the DSM-IV are for application.  As such, the Veteran should be afforded a new examination using the DSM-IV.  Additionally, the VA examiner should also address the VA medical records documenting a diagnosis of PTSD and depressive disorder, to include the July 2012 VA treatment record which diagnosed both conditions and noted that the Veteran's depressive disorder was very likely secondary to his general medical condition, deteriorating health, and multiple losses.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for cataracts, PTSD, and any other acquired psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding VA medical records should also be obtained and associated with the claims file.

2.  After the above development has been completed, the AOJ should obtain a clarifying medical opinion regarding the Veteran's cataracts.  A VA examination is only needed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran currently has cataracts that are causally or etiologically related to his military service, to include any injury or symptomatology therein.  

The examiner should specifically address the Veteran's service treatment records in his or her opinion, to include the November 1965 record indicating that the Veteran was having difficulty shooting due to something in his eye and the November 1965 record containing the notation "cat. O/B."   

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After the above development has been completed, the Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of any acquired psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should also note that the Veteran's claims were certified to VA prior to August 4, 2014; therefore, the regulations pertaining to the DSM-IV are for application and should be used in diagnosing the Veteran.  

The examiner should identify any current psychiatric disorders, to include whether the Veteran has PTSD and depressive disorder.  If the examiner finds that the Veteran does not have any previously diagnosed disorders, he or she should address whether they resolved or were misdiagnosed.  See e.g. June 2012 VA treatment record.

For any diagnosis identified other than PTSD, the examiner should indicate whether it is at least as likely as not that that the disorder is related to the Veteran's military service.

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  If the criteria for a PTSD diagnosis are satisfied, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor. 

The examiner should also opine as to whether it is at least as likely as not that the Veteran has any acquired psychiatric disorder that is caused by or aggravated by his service-connected disorders.   

 (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


